
	
		I
		111th CONGRESS
		1st Session
		H. R. 1015
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Gohmert (for
			 himself, Mr. Smith of Texas,
			 Mr. Culberson,
			 Mr. Rohrabacher,
			 Mr. Franks of Arizona,
			 Mr. Chaffetz, and
			 Mr. Coble) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the retrocession of the District of
		  Columbia to Maryland, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia-Maryland Reunion
			 Act.
		2.FindingsCongress finds the following:
			(1)Residents of
			 Washington, DC pay Federal income tax, but do not have voting members in the
			 United States Congress.
			(2)Article I, section
			 2, clause 1 of the United States Constitution states that the House of
			 Representatives shall be composed of members chosen every second year by the
			 people of the several states..
			(3)The Founding
			 Fathers did not consider the proposed district that would become Washington, DC
			 a State under the Constitution, as evidenced when Alexander Hamilton offered an
			 amendment to the Constitution during the New York ratification to provide full
			 congressional representation to Washington, DC, but the convention rejected the
			 amendment on July 22, 1788. Thomas Tredwell stated at the same convention that
			 the plan for Washington, DC departs from every principle of
			 freedom because it did not give residents full representation in
			 Congress.
			(4)Chief Justice
			 Marshall held in Hepburn v. Ellzey in 1805 that the term states in
			 article I, section 2, clause 1 of the Constitution does not include Washington,
			 DC for representation purposes.
			(5)Seven Supreme
			 Court Justices affirmed Chief Justice Marshall’s Hepburn reasoning in National
			 Mut. Ins. Co. of Dist. of Col. v. Tidewater Transfer Co. in 1949.
			(6)A
			 Democrat-controlled Congress in 1978 attempted to amend the Constitution to
			 provide Washington, DC with full congressional representation. The Committee on
			 the Judiciary of the House of Representatives reported the resolution and
			 stated that granting congressional representation to the District of Columbia
			 as it is presently constituted would require a constitutional amendment,
			 because statutory action alone will not suffice.
			(7)Proposals to grant Washington, DC
			 congressional representation will inevitably be challenged in court, calling
			 into question the validity of any narrowly passed legislation that a
			 Washington, DC member votes on and leaving Washington, DC residents in a
			 continued state of flux over their status.
			(8)Amending the Constitution requires
			 two-thirds approval by each house of Congress and ratification by three-fourths
			 of the States. In 1978, there was success in obtaining a favorable vote from
			 two-thirds of both the House and the Senate on a constitutional amendment to
			 provide Washington, DC with full congressional representation, but the
			 requirement for ratification by three-fourths of the States could not be
			 obtained.
			(9)An alternative to a potentially lengthy and
			 difficult constitutional amendment process is ceding Washington, DC back to
			 Maryland, just as an area of 31 square miles that was originally ceded by
			 Virginia was returned to that State by Federal legislation in 1847, thereby
			 ensuring that the portion of Washington, DC in Virginia would have Senate and
			 House representation.
			(10)In 1847, there was a desire to allow the
			 District of Columbia land on the west side of the Potomac River that was not
			 being used by the Federal Government to have its own proper representation in
			 Congress.
			(11)Obtaining the desired representation for
			 this portion of Washington, DC would have required a constitutional amendment
			 unless the land were given back to Virginia.
			(12)Instead of trying to pass a constitutional
			 amendment, Congress in 1847 legislatively ceded back to Virginia from the
			 District of Columbia the non-Federal land composed of 31 square miles on the
			 west side of the Potomac River.
			(13)Accordingly, the
			 District of Columbia would clearly and constitutionally have 2 Senators and a
			 Representative with full voting rights by ceding the District of Columbia to
			 Maryland after Maryland’s acceptance of such retrocession, while maintaining
			 the exclusive legislative authority and control of Congress over the National
			 Capital Service Area in the District of Columbia.
			3.Retrocession of
			 District of Columbia to Maryland
			(a)In
			 generalUpon the issuance of a proclamation by the President
			 under section 8 and except as provided in subsection (b), the territory ceded
			 to Congress by the State of Maryland to serve as the District constituting the
			 permanent seat of the Government of the United States is ceded and relinquished
			 to the State of Maryland.
			(b)Continuation of
			 Federal control over National Capital Service AreaNotwithstanding
			 subsection (a), the National Capital Service Area described in section 5 shall
			 not be ceded and relinquished to the State of Maryland and shall continue to
			 serve as the permanent seat of the Government of the United States, and
			 Congress shall continue to exercise exclusive legislative authority and control
			 over such Area.
			4.Effect on
			 judicial proceedings in District of Columbia
			(a)Continuation of
			 suitsNo writ, action, indictment, cause, or proceeding pending
			 in any court of the District of Columbia on the effective date of this Act
			 shall abate as a result of the enactment of this Act, but shall be transferred
			 and shall proceed within such appropriate court of the State of Maryland as
			 established under the laws or constitution of the State of Maryland.
			(b)AppealsAn
			 order or decision of any court of the District of Columbia for which no appeal
			 has been filed as of the effective date of this Act shall be considered an
			 order or decision of a court of the State of Maryland for purposes of appeal
			 from and appellate review of such order or decision in an appropriate court of
			 the State of Maryland.
			5.National Capital
			 Service Area
			(a)DescriptionThe
			 National Capital Service Area referred to in section 3(b) is comprised of the
			 principal Federal monuments, the White House, the United States Capitol, the
			 United States Supreme Court Building, and the Federal executive, legislative,
			 and judicial office buildings located adjacent to the Mall and the United
			 States Capitol (but shall not include the District Building), and is more
			 particularly described as the territory located within the following
			 boundaries:
				
					Beginning at the point on the present
				Virginia-District of Columbia boundary due west of the northernmost point of
				Theodore Roosevelt Island and running due east of the eastern shore of the
				Potomac River;
					thence generally south along the shore at the mean
				high water mark to the northwest corner of the Kennedy
				Center;
					thence east along the north side of the Kennedy Center
				to a point where it reaches the E Street Expressway;
					thence east on the expressway to E Street Northwest
				and thence east on E Street Northwest to Nineteenth Street
				Northwest;
					thence north on Nineteenth Street Northwest to F
				Street Northwest;
					thence east on F Street Northwest to Eighteenth Street
				Northwest;
					thence south on Eighteenth Street Northwest to
				Constitution Avenue Northwest;
					thence east on Constitution Avenue to Seventeenth
				Street Northwest;
					thence north on Seventeenth Street Northwest to H
				Street Northwest;
					thence east on H Street Northwest to Madison Place
				Northwest;
					thence south on Madison Place Northwest to
				Pennsylvania Avenue Northwest;
					thence east on Pennsylvania Avenue Northwest to
				Fifteenth Street Northwest;
					thence south on Fifteenth Street Northwest to
				Pennsylvania Avenue Northwest;
					thence southeast on Pennsylvania Avenue Northwest to
				Tenth Street Northwest;
					thence north on Tenth Street Northwest to E Street
				Northwest;
					thence east on E Street Northwest to Ninth Street
				Northwest;
					thence south on Ninth Street Northwest to Pennsylvania
				Avenue Northwest;
					thence southeast on Pennsylvania Avenue Northwest to
				John Marshall Place Northwest;
					thence north on John Marshall Place Northwest to C
				Street Northwest;
					thence east on C Street Northwest to Third Street
				Northwest;
					thence north on Third Street Northwest to D Street
				Northwest;
					thence east on D Street Northwest to Second Street
				Northwest;
					thence south on Second Street Northwest to the
				intersection of Constitution Avenue Northwest and Louisiana Avenue
				Northwest;
					thence northeast on Louisiana Avenue Northwest to
				North Capitol Street;
					thence north on North Capitol Street to Massachusetts
				Avenue Northwest;
					thence southeast on Massachusetts Avenue Northwest so
				as to encompass Union Square;
					thence following Union Square to F Street
				Northeast;
					thence east on F Street Northeast to Second Street
				Northeast;
					thence south on Second Street Northeast to D Street
				Northeast;
					thence west on D Street Northeast to First Street
				Northeast;
					thence south on First Street Northeast to C Street
				Northeast;
					thence east on C Street Northeast to Third Street
				Northeast;
					thence south on Third Street Northeast to Maryland
				Avenue Northeast;
					thence south and west on Maryland Avenue Northeast to
				Constitution Avenue Northeast;
					thence west on Constitution Avenue Northeast to First
				Street Northeast;
					thence south on First Street Northeast to Maryland
				Avenue Northeast;
					thence generally north and east on Maryland Avenue to
				Second Street Northeast;
					thence south on Second Street Northeast to East
				Capitol Street;
					thence east on East Capitol Street to Third Street
				Northeast;
					thence south on Third Street Northeast to Independence
				Avenue Southeast;
					thence west on Independence Avenue Southeast to Second
				Street Southeast;
					thence south on Second Street Southeast to C Street
				Southeast;
					thence west on C Street Southeast to New Jersey Avenue
				Southeast;
					thence south on New Jersey Avenue Southeast to D
				Street Southeast;
					thence west on D Street Southeast to Washington Avenue
				Southwest;
					thence north and west on Washington Avenue Southwest
				to the intersection of Independence Avenue Southwest and Second Street
				Southwest;
					thence south on Second Street Southwest to Virginia
				Avenue Southwest;
					thence generally west on Virginia Avenue to Third
				Street Southwest;
					thence north on Third Street Southwest to C Street
				Southwest;
					thence west on C Street Southwest to Sixth Street
				Southwest;
					thence south on Sixth Street Southwest to E Street
				Southwest;
					thence west on E Street Southwest to Seventh Street
				Southwest;
					thence north on Seventh Street Southwest to Maryland
				Avenue Southwest;
					thence west on Maryland Avenue Southwest to Ninth
				Street Southwest;
					thence north on Ninth Street Southwest to Independence
				Avenue Southwest;
					thence west on Independence Avenue Southwest to
				Twelfth Street Southwest;
					thence south on Twelfth Street Southwest to D Street
				Southwest;
					thence west on D Street Southwest to Fourteenth Street
				Southwest;
					thence south on Fourteenth Street Southwest to the
				middle of the Washington Channel;
					thence generally south and east along the midchannel
				of the Washington Channel to a point due west of the northern boundary line of
				Fort Lesley McNair;
					thence due east to the side of the Washington
				Channel;
					thence following generally south and east along the
				side of the Washington Channel at the mean high water mark, to the point of
				confluence with the Anacostia River, and along the northern shore at the mean
				high water mark to the northernmost point of the Eleventh Street
				Bridge;
					thence generally south and west along such shore at
				the mean high water mark to the point of confluence of the Anacostia and
				Potomac Rivers;
					thence generally south and east along the northern
				side of the Eleventh Street Bridge to the eastern shore of the Anacostia
				River;
					thence generally south along the eastern shore at the
				mean high water mark of the Potomac River to the point where it meets the
				present southeastern boundary line of the District of
				Columbia;
					thence south and west along such southeastern boundary
				line to the point where it meets the present Virginia-District of Columbia
				boundary;
					thence generally north and west up the Potomac River
				along the Virginia-District of Columbia boundary to the point of
				beginning.
			(b)Streets and
			 sidewalksThe National Capital Service Area shall include any
			 street (and sidewalk thereof) that bounds such Area.
			(c)Affronting or
			 abutting Federal real property
				(1)In
			 generalThe National Capital Service Area shall include any
			 Federal real property affronting or abutting such Area as of the effective date
			 of this Act.
				(2)Property
			 includedFor purposes of paragraph (1), Federal real property
			 affronting or abutting the National Capital Service Area—
					(A)shall include the
			 Department of Housing and Urban Development Building, the Department of Energy
			 Building, Fort Lesley McNair, the Washington Navy Yard, the Anacostia Naval
			 Annex, the United States Naval Station, Bolling Air Force Base, and the Naval
			 Research Laboratory; and
					(B)shall not include
			 any portion of Rock Creek Park, any portion of Anacostia Park east of the
			 northern side of the Eleventh Street Bridge, or any territory not located in
			 the District of Columbia on the day before the date of the enactment of this
			 Act.
					6.Transition
			 provisions relating to House of Representatives
			(a)Temporary
			 increase in apportionment
				(1)In
			 generalUntil the taking effect of the first reapportionment
			 occurring after the effective date of this Act—
					(A)the individual
			 serving as the Delegate to the House of Representatives from the District of
			 Columbia shall serve as a member of the House of Representatives from the State
			 of Maryland;
					(B)the State of
			 Maryland shall be entitled to 1 additional Representative until the taking
			 effect of such reapportionment; and
					(C)such
			 Representative shall be in addition to the membership of the House of
			 Representatives as now prescribed by law.
					(2)Increase not
			 counted against total number of membersThe temporary increase in
			 the membership of the House of Representatives provided under paragraph (1)
			 shall not operate to either increase or decrease the permanent membership of
			 the House of Representatives as prescribed in the Act of August 8, 1911 (37
			 Stat. 13; 2 U.S.C. 2), nor shall such temporary increase affect the basis of
			 reapportionment established by the Act of November 15, 1941 (55 Stat. 761; 2
			 U.S.C. 2a), for the 82nd Congress and each Congress thereafter.
				(b)Repeal of laws
			 providing for delegate from the District of Columbia
				(1)In
			 generalSections 202 and 204 of the District of Columbia Delegate
			 Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are
			 repealed, and the provisions of law amended or repealed by such sections are
			 restored or revived as if such sections had not been enacted.
				(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date on which the individual serving as the Delegate to the House of
			 Representatives from the District of Columbia first serves as a member of the
			 House of Representatives from the State of Maryland.
				7.Effect on other
			 lawsNo law or regulation
			 which is in force on the effective date of this Act shall be deemed amended or
			 repealed by this Act except to the extent specifically provided in this Act, or
			 to the extent that such law or regulation is inconsistent with this Act.
		8.Proclamation
			 regarding acceptance of retrocession by Maryland
			(a)Proclamation by
			 State of MarylandNot later
			 than 30 days after the State of Maryland enacts legislation accepting the
			 retrocession described in section 3(a), the President shall issue a
			 proclamation announcing such acceptance and declaring that the territory ceded
			 to Congress by the State of Maryland to serve as the District constituting the
			 permanent seat of the Government of the United States has been ceded back to
			 the State of Maryland.
			(b)Report by
			 Congressional Budget Office on Economic Impact
				(1)In
			 generalThe Director of the
			 Congressional Budget Office shall prepare a report analyzing the anticipated
			 economic impact on the State of Maryland of the State's acceptance of the
			 retrocession described in section 3(a), including the anticipated effect on the
			 budgets of the State government and local governments, and shall submit the
			 report to Congress and the governor of Maryland.
				(2)Delay in
			 enactment of legislationThe State of Maryland may not enact
			 legislation accepting the retrocession described in section 3(a) until the
			 expiration of the 1-year period which begins on the date the Director of the
			 Congressional Budget Office submits the report prepared under paragraph (1) to
			 the governor of Maryland.
				9.Effective
			 dateThe provisions of this
			 Act and the amendments made by this Act shall take effect on the date the
			 President issues a proclamation under section 8 or the date of the ratification
			 of an amendment to the Constitution of the United States repealing the
			 twenty-third article of amendment to the Constitution, whichever comes
			 later.
		
